                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


Neha Desai, et al.,

                       Plaintiffs,

v.                                                          Case No. 3:18-cv-118
                                                            Judge Thomas M. Rose

CareSource, Inc.,

                  Defendant.
______________________________________________________________________________

            ENTRY AND ORDER GRANTING IN PART PLAINTIFFS’
            JURISDICTIONAL MOTION FOR REMAND AND
            REQUEST FOR COSTS AND EXPENSES PURSUANT TO 28
            U.S.C. §1447. (ECF 5). THE CLERK IS ORDERED TO
            REMAND THIS CASE TO THE MONTGOMERY COUNTY
            COURT OF COMMON PLEAS. PLAINTIFFS’ REQUEST
            FOR COSTS AND EXPENSES IS DENIED.
______________________________________________________________________________

       Pending before the Court is Plaintiffs’ Motion to Remand (ECF 5) this putative class action

to the Montgomery County, Ohio Court of Common Pleas and to order appropriate costs and

expenses in favor of Plaintiffs in connection with removal. Plaintiffs assert that none of their

claims raise a federal question.

I.     Background

       Plaintiffs assert that they purchased health insurance from Defendant CareSource through

the Federal Health Insurance Marketplace exchange under the Patient Protection and Affordable

Health Care Act or ACA. Compl. at ¶ 35.

       Plaintiffs claim they researched available plans offered through the exchange, and that they

were attracted to CareSource’s allegedly broad network of providers and large marketplace
directory. Id. at ¶ 36. Plaintiffs allege they were damaged by CareSource misrepresenting its

Network of Providers and Marketplace Directory by way of paying increased premiums. Id. at ¶

37.

       To support their claims, Plaintiffs rely on the “Network Adequacy Standards” established

by the ACA. The Complaint asserts that “CareSource’s provider directory is wholly inadequate,

inaccurate, incomplete, and misleads current and prospective enrollees.” Id. at ¶ 14.

       Plaintiffs’ Complaint asserts state-law claims, including one for injunctive relief “requiring

CareSource to develop and implement an adequate system for ensuring the accuracy of its online

provider directory....” Id. at ¶ 153. There is a description of an adequate system in 45 CFR §

156.230. At the same time, CareSource is alleged to have publicized how it would maintain its

provider directory in ways it is alleged to have failed. According to Plaintiffs, CareSource made

the following representation through its website at the “Find a Doctor/Provider” link:

               Find a Doctor/Provider is an online Provider Directory. It lists the
               providers you can go to. Your Primary Care Provider (PCP) is the
               doctor you see for your regular health care. You may need to see
               your PCP first before you go to other doctors.

               We update Find a Doctor /Provider every day. You can find the date
               of the most recent update at the bottom of each page. We ask our
               providers to let us know:

               • When they have a new address or phone number
               • If they are accepting new patients
               • If they have age limits for the patients they’ll see
               • Which hospitals they can admit patients to
               • What languages they speak

ECF 2, PageID 231, ¶ 118.

       Count One alleges “Violations of Ohio Statutory Health Insuring Corporation Law —

Deceptive Practices (ORC §1751.20; 1751.31).” According to Plaintiffs, CareSource engages in

                                                  2
an ongoing pattern and practice of publishing fraudulent and negligent misrepresentations

regarding the accuracy and size of its Network of Providers and Marketplace Directories.

       Count Two alleges “Breach of Contract.” According to Plaintiffs, the identity of Network

Providers is a material term of the contract. Because there are allegedly significantly fewer

providers in CareSource’s network than what is represented in its directory, members of

CareSource’s Plans do not receive the full benefit of what they bargained for when they selected

the Plan.

       Count Three alleges “Insurance Bad Faith.” According to Plaintiffs, CareSource regularly

and repeatedly fails to accurately update its list of providers and continues to identify doctors who

are not in their network, and in many cases, lists doctors that have specifically asked to be removed

from CareSource’s network, contrary to CareSource’s representation on Ohio’s Marketplace

website that it updates the online provider directory daily.

       Count Four alleges “Negligent Misrepresentation.” According to Plaintiffs, CareSource

has not used reasonable care or competence in communicating an accurate list of its Network of

Providers and Marketplace Directories.

       Count Five alleges “Constructive Fraud.” Plaintiffs allege CareSource failed to live up to

its claims made on its website at the “Find a Doctor/Provider” link.

       Count Six alleges as an alternative pleading “Unjust Enrichment.”              According to

Plaintiffs, by paying premiums to CareSource for health insurance coverage, Plaintiffs and class

members conferred a benefit upon CareSource. According to Plaintiffs, CareSource’s retention

of premiums paid by Plaintiffs and Class members is unjust and engaged in with bad faith and/or

ill will under the circumstances presented.


                                                  3
         Count Seven seeks “Declaratory Relief.” Count Eight seeks injunctive relief. Plaintiffs

seek an Order requiring CareSource to develop and implement an adequate system for ensuring

the accuracy of its online provider directory on at least a monthly basis within 90 days of said

Order.

II.      Standard of Review

         A motion to remand is determined in light of the law surrounding removal. The procedure

for removal of an action to federal court is found in 28 U.S.C. § 1441(a), which provides:

                [A]ny civil action brought in a State court of which the district courts
                of the United States have original jurisdiction, may be removed by
                defendant or defendants, to the district court of the United States for
                the districts and division embracing the place where such action is
                pending....

28 U.S.C. § 1441(a). It is well settled that the party seeking removal bears the burden of

establishing its right thereto. Wilson v. Republic Iron & Steel Co., 257 U.S. 92, 97-98 (1921). The

removal petition is to be strictly construed, with all doubts resolved against removal. Her Majesty

The Queen v. City of Detroit, 874 F.2d 332, 339 (6th Cir. 1989).

         On a motion for remand, the question is whether the district court lacks subject matter

jurisdiction. 28 U.S.C. 1447(c). In other words, the issue is whether the case was properly

removed in the first instance. Provident Bank v. Beck, 952 F. Supp. 539, 540 (S.D. Ohio 1996).

In matters concerning the existence of a federal law question or diversity of citizenship, the right

of removal is determined by pleadings, viewed as of the time when petition for removal is filed.

Albright v. R.J. Reynolds Tobacco Co., 531 F.2d 132 (3d Cir. 1976).

         Any doubts resolving federal jurisdiction should be resolved in favor of remand. Hechten

v. Nationwide Fire Ins. Co., 2015 U.S. Dist. LEXIS 5103 (S.D. Ohio, 2015); Nat’l City Bank v.


                                                   4
Aronson, 474 F. Supp. 2d 925, 2007 U.S. Dist. 11880 (S.D. Ohio, 2007) (removal petitions are to

be strictly construed, with all doubts resolved in favor of remand); Safe Workers’ Org. v. Ballinger,

389 F. Supp. 903, 1974 U.S. Dist. Lexis 5696, (S.D. Ohio 1974); See also, Diamed, LLC. V.

Diamed United States, LLC, 2011 U.S. Dist., LEXIS 47280 (N.D. Ohio 2011) (all doubts regarding

removal must be resolved in favor of remand); Hardy v. Square D. Co., 199 F. Supp. 2d 676, 2002

U.S. Dist. LEXIS 7629, (N.D. Ohio 2002).

III.   Analysis

       Defendant would essentially have the Court rule that the ACA has completely preempted

state insurance law, or, at the very least, the causes of action presented in the Complaint. No court

has yet so ruled. Two Courts have persuasively ruled to the contrary. The Court notes a decision

from the Eastern District of Virginia:

                       In the instant case, federal law does not create the cause of
               action asserted. In essence, the Complaint states a breach of
               contract claim and seeks a declaration that the Defendant has not
               complied with the terms of the parties’ contract, which incorporated
               compliance with both federal and state laws as a condition of the
               contract. See Compl. ¶¶ 64-68. Generally, the rights and
               obligations under the parties’ contract are governed by state law. See
               Volt Info. Scis., Inc. v. Bd. Of Trs., 489 U.S. 468, 474 (1989). The
               parties, and the court, agree that §2706 of the ACA does not create
               a private right of action. See Def’s Mem. Opp’n at 15; Pl.’s Mem.
               Supp. Mot. Remand at 6. However, although a private right of
               action is a sufficient condition, federal question jurisdiction will
               exist in this case only if the Plaintiff’s state law claims necessarily
               depend on resolution of a substantial question of federal law.

                       ***

                       … The Plaintiff’s suit does not “necessarily raise’ an issue
               of federal law. As the Court of Appeals for the Fourth Circuit has
               recognized, “a plaintiff’s right to relief for a given claim necessarily
               depends on a question of federal law only when every legal theory
               supporting the claim requires the resolution of a federal issue.”

                                                  5
              Flying Pigs, LLC v. RRAJ Franchising, LLC, 757 F.3d 177, 182 (4th
              Cir. 2014) (quoting Dixon, 369 F/3d at 816). Therefore, “if the
              plaintiff can support his claim with even one theory that does not
              call for an interpretation of federal law, his claim does not ‘arise
              under’ federal law for purpose of § 1331.” Dixon, 369 F.3d at 817.

Dominion Pathology Labs., P.C. v. Anthem Health Plans of Virginia, Inc., 111 F. Supp. 3d 731

(E.D. Va. 2015). Such is also the case here. Plaintiff can assert that Defendant failed to uphold

the promises made irrespective of whether they were made to comply with federal law.

       The Court also notes a case from the Northern District of Texas:

                      Plaintiffs seek to remand this civil action on the basis that:
              (1) their state law claims are not completely preempted by the
              Affordable Care Act; and (2) their state law claims do not
              necessarily depend on the resolution of a substantial question of
              federal law because (i) there is no federal issue necessary to resolve
              their state law claims, (ii) there is no federal issue that is actually
              disputed, (iii) there is not a substantial federal interest, and (iv) the
              balance of federal and state judicial responsibilities favors state
              court.

              A. Preemption

                      The doctrine of complete preemption recognizes that
              “federal law can so completely preempt a field of state law that the
              plaintiff’s complaint must be recharacterized as stating a federal
              cause of action.” Aaron v. Nat’l Union Fire Ins. Co. of Pittsburg,
              Pa., 876 F.2d 1157, 1161 (5th Cir. 1989). This exception to the
              well-pleaded complaint rule “applies only in extraordinary
              circumstances when Congress intends not only to preempt certain
              state law, but to replace it with federal law.” Cyr v. Kaiser Found.
              Health Plan of Texas, 12 F.Supp.2d 556, 566 (N.D. Tex. 1998)
              (citing Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 66 (1987)).
              Accordingly, the exception “requires a clearly manifested
              congressional intent to make causes of action removable to federal
              court.” Id. (citing Aaron, 876 F.2d at 1163).

                     The Supreme Court has explained that “once an area of state
              law has been completely pre-empted, any claim purportedly based
              on that pre-empted state law is considered, from its inception, a


                                                 6
federal claim, and therefore arises under federal law.” Caterpillar,
482 U.S. at 393. However, the Supreme Court emphasized that:

       [T]he presence of a federal question...in a defensive
       argument does not overcome the paramount policies
       embodied in the well-pleaded complaint rule—that the
       plaintiff is the master of the complaint, that a federal
       question must appear on the face of the complaint, and that
       the plaintiff may, by eschewing claims based on federal law,
       choose to have the cause heard in state court...a defendant
       cannot, merely by injecting a federal question into an action
       that asserts what is plainly a state-law claim, transform the
       action into one arising under federal law, thereby selecting
       the forum in which the claim shall be litigated. If a
       defendant could do so, the plaintiff would be master of
       nothing. Congress has long since decided that federal
       defenses do not provide a basis for removal.

Id. at 398-99.

        To the extent Defendant argues that federal question
jurisdiction is supported by the doctrine of complete preemption, the
Court is not persuaded. As set forth in Plaintiff’s Motion to
Remand, Congress clearly indicated that the Affordable Care Act
does not preempt state law. Pl.’s Mot. to Remand p.5. Specifically,
42 U.S.C. § 18041 provides “[n]othing in this title shall be construed
to preempt any State law that does not prevent the application of the
provisions of this title.”

   ****

        As such, the Court finds further support for its determination
that the Affordable Care Act was not enacted to preempt state law.
Therefore, the Court finds that the doctrine of complete preemption
is not applicable to the matter now before the Court. In the Court’s
view, Defendant has attempted to assert a federal preemption
defense, therein attempting to form the basis of federal question
jurisdiction.    Accordingly, Plaintiff’s Motion to Remand is
GRANTED as it relates to issue of preemption.

B. The Doctrine of Substantial Federal Question Jurisdiction

       Under the substantial federal question doctrine, “the
question is, does a state-law claim necessarily raise a stated federal

                                  7
                  issue, actually disputed and substantial, which a federal forum may
                  entertain without disturbing any congressionally approved balance
                  of federal and state judicial responsibilities.” Grable & Sons Metal
                  Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005).

                          Fifth Circuit precedent holds that “federal question
                  jurisdiction exists where (1) resolving a federal issue is necessary to
                  resolution of the state-law claim; (2) the federal issue is actually
                  disputed; (3) the federal issue is substantial; and (4) federal
                  jurisdiction will not disturb the balance of federal and state judicial
                  responsibilities.” Singh v. Duane Morris LLP, 538 F.3d 334, 338
                  (5th Cir. 2008).1

                          Having reviewed the parties’ briefings, the Court is of the
                  opinion that there are no federal issues necessary to the resolution
                  of Plaintiffs’ state law claims.

                  ****

                           At any rate, 42 U.S.C. § 18041 provides that “[n]othing in
                  this title shall be construed to preempt any State law that does not
                  prevent the application of the provisions of this title.”

Texas Med. Res., LLP v. Molina Healthcare of Texas, Inc., No. 3:18-CV-2784-C, 2019 WL

363178, at *2-4 (N.D. Tex. Jan. 2, 2019).

IV.      Conclusion

         Because Plaintiffs’ claims are not preempted by ACA, the Court GRANTS Motion to

Remand by Plaintiffs. ECF 5. Plaintiffs’ request for costs, expenses and attorney’s fees incurred

as a result of the removal pursuant to 28 U.S.C. §1447 on the basis that CareSource’s Notice of

Removal has no legitimate legal support is DENIED.

         The CLERK is ORDERED to REMAND the instant action to Montgomery County Court

of Common Pleas.



1 Sixth Circuit precedent is similar. See Mikulski v. Centerior, 501 F.3d 555, 568 (6th Cir. 2007)

                                                          8
DONE and ORDERED in Dayton, Ohio, this Monday, March 11, 2019.




                                                  /s/ Thomas M. Rose
                                          ________________________________
                                                          THOMAS M. ROSE
                                          UNITED STATES DISTRICT JUDGE




                                  9
